   Case 2:20-cv-00706-JCB Document 2 Filed 10/09/20 PageID.3 Page 1 of 23




Sadé A. Turner, #11181
Karmen Schmid, #13583
STRONG & HANNI
102 South 200 East, Suite 800
Salt Lake City, Utah 84111
Telephone: (801) 532-7080
Facsimile: (801) 596-1508
sturner@strongandhanni.com
kschmid@strongandhanni.com
Attorneys for Plaintiff Amica Mutual Insurance Company
______________________________________________________________________________

                       IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

 AMICA MUTUAL INSURANCE
 COMPANY                                           AMICA MUTUAL INSURANCE
                                                   COMPANY’S COMPLAINT FOR
                Plaintiff,                          DECLARATORY JUDGMENT
 vs.
                                                                Case No.:
 RICHARD BRANDON FRANK, an                                       Judge:
 individual; SARAH FRANK, an individual;
 SMR LLC, a Utah Limited Liability
 Company; and Richard Brandon Frank, doing
 business as: SMR, LLC, as Trustee of the 64K
 Trust, dated the 15th of January, 2015; SMR,
 LLC, as Trustee of the CA Trust, dated January
 5, 2015; SMR, LLC, as Trustee of the SB Trust
 dated December 29, 2014; SMR, LLC, as
 Trustee of the E-36 Trust, dated July 15, 2015;
 SMR, LLC, as trustee of the LR Trust, dated
 January 22, 2015; and SMR, LLC, as Trustee of
 the LAM 5 Trust, dated February 2, 2015.


                 Defendants.



       Plaintiff Amica Mutual Insurance Company, hereby complains and alleges against
   Case 2:20-cv-00706-JCB Document 2 Filed 10/09/20 PageID.4 Page 2 of 23




Richard Brandon Frank, an individual; Sarah Frank, an individual; SMR LLC, a Utah limited

liability company; and Richard Brandon Frank, doing business as: SMR, LLC, as Trustee of the

64K Trust, dated the 15th of January, 2015; SMR, LLC, as Trustee of the CA Trust, dated January 5,

2015; SMR, LLC, as Trustee of the SB Trust dated December 29, 2014; SMR, LLC, as Trustee of the

E-36 Trust, dated July 15, 2015; SMR, LLC, as trustee of the LR Trust, dated January 22, 2015; and

SMR, LLC, as Trustee of the LAM 5 Trust, dated February 2, 2015.

                                         JURISDICTION

       1.      This case presents questions and controversies related to whether insurance

coverage should be provided in connection with a third-party complaint that has been filed

against Richard Brandon Frank and SMR, LLC, in the Third Judicial District Court, Salt Lake

County, State of Utah, Civil No. 170903466, subsequently consolidated with Civil No.

160904994 (Underlying Action).

       2.      Amica Mutual Insurance Company (Amica) seeks relief as set forth below,

including declaratory relief pursuant to Rule 57 of the Federal Rules of Civil Procedure, and 28

U.S.C. §§ 2201-2202.

       3.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332, because there is complete diversity of citizenship as between Amica and all Defendants,

and because the amount in controversy, exclusive of interest and costs, exceeds $75,000.

       4.      Amica is a mutual insurer and incorporated in Rhode Island, with its principal

pace of business in Lincoln, Rhode Island, and is authorized to conduct insurance-related

activities in the State of Utah. Amica is a citizen of Rhode Island is not a citizen of Utah.
                                                  2
   Case 2:20-cv-00706-JCB Document 2 Filed 10/09/20 PageID.5 Page 3 of 23




         5.    Amica is informed and believes and thereon alleges that defendant Richard

Brandon Frank (Frank) resides in Salt Lake County, Utah with intent to remain in Utah

indefinitely, and that Frank is not a citizen of Rhode Island.

         6.    Amica is informed and believes and thereon alleges that defendant Sarah Frank

(Mrs. Frank) resides in Salt Lake County, Utah with intent to remain in Utah indefinitely, and

that Frank is not a citizen of Rhode Island.

         7.    Amica is informed and believes and thereon alleges that Defendant SMR, LLC

(SMR) is a Utah limited liability company, registered to do business in Utah. SMR’s only two

members are Richard Brandon Frank and his wife Sarah Frank, both of whom reside in Utah

with the intent to retain in Utah indefinitely. Thus, SMR is a citizen of Utah, and it is not a

citizen of Rhode Island.

         8.    Amica is informed and believes and thereon alleges that Defendant Frank is doing

business as an unincorporated and unregistered entity named SMR, LLC, which entity purports

to be a Trustee of the following entities: 64K Trust, dated the 15th of January, 2015; CA Trust,

dated January 5, 2015; SB Trust dated December 29, 2014; E-36 Trust, dated July 15, 2015; LR

Trust, dated January 22, 2015; and SMR LLC, as Trustee of the Lam 5 Trust, dated February 2,

2015. The citizenship of Defendant Frank and SMR, as trustee, is set forth previously.

         9.    Mrs. Frank has not been named individually as a party to the lawsuits listed

below.

         10.   Amica asserts that the alleged damages as set forth in the third-party complaint

against Defendants in the Underlying Action – for which Amica could be held responsible to
                                                  3
   Case 2:20-cv-00706-JCB Document 2 Filed 10/09/20 PageID.6 Page 4 of 23




indemnify should liability and coverage be found – are in excess of $75,000 exclusive of interest

and costs based on: (1) the complaint against Defendants allege that it is a Tier 2 case, which

means that the Underlying Action involves a claim of damages in the amount of $50,000 to

$150,000; (2) the $75,000 jurisdictional minimum is further satisfied in view of the defense

obligation at issue in this declaratory judgment action, i.e., the value of the attorney’s fees and

defense expenses for which Amica is responsible (if coverage is found) in defending its insureds

in the Underlying Action, which is expected to be in the tens of thousands of dollars.

       11.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(a)(2) because the

Defendants are residents and citizens of Utah and the applicable insurance policies were issued

in Utah.

                            GENERAL FACTUAL ALLEGATIONS

       12.     On June 16, 2017, Hi-Country Estates Homeowners Association, Phase II

(HCEII) filed a third-party complaint (Underlying Complaint) against Frank and SMR in the

Underlying Action. (See Underlying Complaint, attached as Exhibit A.) In the Underlying

Complaint, HCEII alleged sixth causes of action against Frank and SMR, including (1)

Intentional Interference with Contractual Relations; (2) Intentional Interference with Existing

and Prospective Economic Relations; (3) Slander of Title; (4) Defamation; (5) breach of Contract

and Enforcement of Amounts Owed Pursuant to Utah Community Association Act; and (6)

Foreclosure of Liens.

       13.     The prayer for relief in the Underlying Complaint includes a request for punitive

damages and attorneys’ fees.
                                                  4
   Case 2:20-cv-00706-JCB Document 2 Filed 10/09/20 PageID.7 Page 5 of 23




       14.     The Underlying Complaint alleges that Frank, by and through various trusts and

individuals personally and/or professional affiliated with Mr. Frank, have ownership interests in

“several lots” within HCEII. The Underlying Complaint alleges that Frank, the various trusts,

and individuals with whom Mr. Frank was personally and/or professional affiliated are many

years delinquent in paying homeowners association (HOA) dues and assessments on the lots and

instead of paying for those assessments and dues “Frank has made it his goal to attempt to

dissolve the HOA and has taken many actions in order to try and achieve this result.”

       15.     The Underlying Complaint alleges that Mr. Frank has posted signs to get others to

sign a petition to dissolve the HOA, created websites such as www.DissolveHOA.com,

www.UnlockOurPropertyValues.com, and www.HCE2info.com, made allegations of forgery

and fraud to the police and the Herriman City Precinct Office, circulated a letter regarding his

petition to dissolve the HOA, mailed post cards and letters to other HOA members making

representations of the value of the HOA land and the advantages of dissolving the HOA, sent an

undocumented letter allegedly from Utah State University regarding land values, spoke at City

Council Meetings about allegedly false support to dissolve the HOA, gave individuals

permission to trespass on HOA property, told other homeowners the HOA was improperly

seeking assessments from them causing them not to pay the assessments, and filed a declaration

on the part of the HCEII landowners seeking to reassert claims dismissed against HCEII in a

prior lawsuit. (See Ex. A at ¶¶ 10-31.)

       16.     The Underlying Complaint alleges that Frank is the owner of SMR which

operates a Trust for certain lots within HCEII as follows:
                                                 5
   Case 2:20-cv-00706-JCB Document 2 Filed 10/09/20 PageID.8 Page 6 of 23




             (i) 64K Trust owns property within the HOA located at 14881 Shaggy Mt Road (Lot
                 42) which owes $1,433.06 in assessments, fees, and arrears;

             (ii) CA Trust owns property within the HOA located at 7822 W. Country View (Lot
                  30) which owes $1,889.58 in assessments, fees, and arrears;

             (iii)SB Trust owns property within the HOA located at 7841 W. Mountain Top (Lot
                  25A) which owes $1,889.58 in assessments, fees, and arrears;

             (iv) E-36 Trust owns property within the HOA located at 8051 W. Step Mt. Country
                  View (Lot 117) which owes $1,901.65 in assessments, fees, and arrears;

             (v) LR Trust owns property within the HOA located at 7901 Country View (Lot 35)
                 which owes $1,901.69 in assessments, fees, and arrears;

             (vi) LAM Trust owns property within the HOA located at 8115 Step Mountain Road
                  (Lot 118-B) which owes $1,941.61 in assessments, fees, and arrears.

(Ex. A, ¶¶ 32-47.)

       17.      The Underlying Complaint further alleges the HOA has had to retain an attorney

to represent it in an action to enforce the assessments and the Bylaws allow interest at the rate of

8.25% per year. (Ex. A, ¶ 47-48.)



                                    INSURANCE POLICIES

       a. Homeowners Policy

       18.      Amica issued a homeowners policy to Mr. and Mrs. Frank, with personal liability

limits of $300,000.00, policy no. 68054320CH. A certified copy of the policy period which was

in effect May 18, 2017 to May 18, 2018, is attached hereto as Exhibit B.

       19.      The Homeowners Policy contains the following relevant coverage terms:

                                                 6
   Case 2:20-cv-00706-JCB Document 2 Filed 10/09/20 PageID.9 Page 7 of 23




             SECTION II – LIABILITY COVERAGES

             A. COVERAGE E – PERSONAL LIABILITY

             If a claim is made or a suit is brought against an insured for damages
             because of bodily injury or property damage caused by an occurrence to
             which this coverage applies, we will:

                    1.     Pay up to our limit of liability for the damages for which an
                           insured is legally liable. Damages include prejudgment
                           interest awarded against an insured; and

                    2.     Provide a defense at our expense by counsel of our choice,
                           even if the suit is groundless, false or fraudulent. We may
                           investigate and settle any claim or suit that we decide is
                           appropriate. Our duty to settle or defend ends when our
                           limit of liability for the occurrence has been exhausted by
                           payment or a judgment or settlement.

(Ex. B, at p. AMICA 000029.)

             D.     Loss Assessment

                    1.     We will pay up to $1,000 for your share of loss assessment
                           charged against you, as owner or tenant of the residence
                           premises during the policy period by a corporation or
                           association of property owners, when the assessment is
                           made as a result of:

                           a.     Bodily injury or property damage not excluded
                                  from coverage under Section II Exclusions; or

                           b.     Liability for an act of a director, officer, or trustee
                                  in the capacity as a director, officer or trustee,
                                  provided such person:

                                  (1)     is elected by the members of a corporation
                                          or association of property owners; and

                                  (2)     Serves without deriving any income from
                                             7
  Case 2:20-cv-00706-JCB Document 2 Filed 10/09/20 PageID.10 Page 8 of 23




                                            the exercise of duties which are solely on
                                            behalf of a corporation or association of
                                            property owners.

                                   *       *       *

                    3.      Regardless of the number of assessments, the limit of
                            $1,000 is the most we will pay for loss arising out of:

                            a.      One accident, including continuous or repeated
                                    exposure to substantially the same general harmful
                                    condition; or

                            b.      A covered act of a director, officer or trustee. An act
                                    involving more than one director, officer or trustee
                                    is considered to be a single act.

(Ex. B, p. AMICA 000033.)

      20.    The Homeowners Policy contains the following relevant exclusions:


                                   *       *       *

                    SECTION II – EXCLUSIONS

                    2. Exclusions

                    E.      Coverage E – Personal Liability and Coverage F –
                            Medical Payments to Others.

                    Coverages E and F do not apply to the following:

                    1.      Expected or Intended Injury

                            Bodily injury or property damage which is expected or
                            intended by an insured even if the resulting bodily injury or
                            property damage:

                            a.      Is of a different kind, quality or degree than initially
                                    expected or intended; or
                                               8
  Case 2:20-cv-00706-JCB Document 2 Filed 10/09/20 PageID.11 Page 9 of 23




                           b.     Is sustained by a different person, entity or property
                                  than initially expected or intended.

                    2.     Business

                           a.     Bodily injury or property damage arising out of or
                                  in connection with a business conducted from an
                                  insured location or engage in by an insured, whether
                                  or not the business is owned or operated by an
                                  insured or employs an insured.

                                  This Exclusion E.2. applies but is not limited to an
                                  act or omission, regardless of its nature or
                                  circumstances, involving a service or duty rendered,
                                  promised, owed, or implied to be provided because
                                  of the nature of the business.

                    3.     Professional Services

                           Bodily injury or property damage arising out of the
                           rendering of or failure to render professional services…

                                 *       *         *

(Ex. B, at p. AMICA 000031.)

                    F.     Coverage E – Personal Liability

                           Coverage E does not apply to:

                           1.     Liability:

                                  a.      For any loss assessment charged against you
                                          as a member or an association, corporation
                                          or community of property owners, except as
                                          provided in D. Loss Assessment under
                                          Section II – Additional Coverages.

                                  b.      Under any contract or agreement entered
                                          into by an insured. However, this exclusion
                                               9
  Case 2:20-cv-00706-JCB Document 2 Filed 10/09/20 PageID.12 Page 10 of 23




                                           does not apply to written contracts:

                                           (1)     That directly relate to the ownership,
                                                   maintenance or use of an insured
                                                   location: or

                                           (2)     Where the liability of others is
                                                   assumed by you prior to an
                                                   occurrence;

                                    *     *        *


(Ex. B at p. AMICA 000032.)


                             Amendatory Endorsement

                                    SECTION II – EXCLUSIONS

                                    The following exclusion is added in all forms and
                                    Endorsement HO 24 73:

                                    We do not provide coverage for: fines, penalties,
                                    double or treble damages; punitive, exemplary or
                                    vindictive damages; or any other type of added
                                    damages intended to punish or deter wrongful
                                    conduct rather than as compensation for actual
                                    damages.
(Ex. B at Endorsement p. 2 of 2.)

       21.    The Homeowners Policy contains the following relevant definitions:


                      2.     “Bodily injury” means bodily harm, sickness or disease,
                             including required care, loss of services and death and
                             results.

                      3.     “Business” means:

                             a.     A trade, profession or occupation engage in on a
                                              10
  Case 2:20-cv-00706-JCB Document 2 Filed 10/09/20 PageID.13 Page 11 of 23




                                  full-time, part-time or occasional basis; or

                           b.     Any other activity engaged for money or other
                                  compensation, except the following:

                                  1.     One or more activities, not described in 2 to
                                         4 below, for which no insured receives more
                                         than $2,000 in total compensation for the 12
                                         months before the beginning of the policy
                                         period;

                                  2.     Volunteer activities for which no money is
                                         received other than payment for expenses
                                         incurred to perform the activity;

                                  3.     Providing home day care services for which
                                         no compensation is received, other than the
                                         mutual exchange of such services; or

                                  4.     The rendering of home day care services to a
                                         relative of an insured.


                                 *       *        *

                    8.     “Occurrence” means an accident, including continuous or
                           repeated exposure to substantially the same general harmful
                           conditions, which results, during the policy period, in:

                    9.     “Property damage” means physical injury to, destruction
                           of, or loss of use of tangible property.

                                 *       *        *

(Ex. B at p. AMICA 000013-14.)


      b. Umbrella Policy



                                             11
  Case 2:20-cv-00706-JCB Document 2 Filed 10/09/20 PageID.14 Page 12 of 23




       22.     Amica also issued a personal umbrella policy to Mr. and Mrs. Frank, policy no.

#7807432015 (Umbrella Policy), with liability limits of $2,000,000.00 in excess of the

underlying insurance. A certified copy of the policy period which was in effect July 1, 2017 to

July 1, 2018, is attached hereto as Exhibit C.

       23.     The Umbrella Policy contains the following relevant coverage terms:

               SECTION I –COVERAGES

               A.      INSURING AGREEMENT

                       We will pay damages, in excess of the “retained limit”, for:

                       1.     “Bodily injury” or “property damage” for which an insured
                              becomes legally liable due to an “occurrence” to which this
                              insurance applies; and

                       2.     “Personal injury” for which an “insured” becomes legally
                              liable due to one or more offenses listed under the
                              definition of “personal injury” to which tis insurance
                              applies.

               Damages include prejudgment interest awarded against the “insured.”

               B.      DEFENSE COVERAGE

                       1.     If a claim is made or a suit is brought against an “insured’
                              for damages because of “bodily injury” or property damage
                              caused by an “occurrence” or “Personal injury” caused by
                              an offense to which this policy applies, we:

                       a.     Will provide a defense at our expense by counsel of our
                              choice, even if the suit is groundless, false or fraudulent.
                              However, we are not obligated to defend any suit or settle
                              any claim if:

                              1.      The “occurrence” is covered by other “underlying
                                      insurance” available to an “insured”; or
                                                 12
 Case 2:20-cv-00706-JCB Document 2 Filed 10/09/20 PageID.15 Page 13 of 23




                             2.     There is no applicable “underlying insurance” in
                                    effect at the time of the “occurrence” or offense and
                                    the amount of damages claimed or insured is less
                                    than the applicable deductible shown in the
                                    Declarations.

(Ex. C at p. AMICA000078.)

                                   *       *        *

             D.     LIMIT OF LIABILITY

                    Our total liability under this policy for all damages resulting from
                    any one “occurrence” or offense will not be more than the limit of
                    liability as shown in the Declarations of this policy. This limit is
                    the most we will pay regardless of the number of “insured”, claims
                    made, persons injured, or vehicles involved in an accident.

(Ex. C at p. AMICA000079.)

                                   *       *        *

             Loss Assessment

              1.     We will pay for your share of loss assessment charged against you,
      as owner or tenant of a residence premises, during the policy period by a
      corporation or association of property owners, when the assessment is made as a
      result of:

                    a.       “Bodily injury” or “property damage” not excluded from
                             coverage under Section III Exclusions.

                             For assessments made as a result of “property damage” to
                             property owned by the “insured”, the assessment must be
                             made as a result of direct loss to property, owned by all
                             members collectively, of the type that would be covered by
                             an “underlying insurance” policy if owned by you other
                             than losses caused by:

                    (1)      Earthquake; or
                                               13
 Case 2:20-cv-00706-JCB Document 2 Filed 10/09/20 PageID.16 Page 14 of 23




                   (2)    Land shock waves or tremors before, during or after a
                          volcanic eruption.

                   b.     Liability for an act of a director, officer or trustee in the
                          capacity as a director, officer or trustee, provided such
                          person:

                          (1)      Is elected by the members of a corporation or
                                   association of property owners; and

                          (2)      Serves without deriving any income from the
                                   exercise of duties which are solely on behalf of a
                                   corporation or association of property owners.

            2.     Regardless of the number of assessments, the policy limit is the
                   most we will pay for loss arising out of:

                   a.     One accident, including continuous or repeated exposure to
                          substantially the same general harmful condition; or

                   b.     A covered act of a director, officer or trustee. An act
                          involving more than one director, officer or trustee is
                          considered to be a single act.

            3.     We do not cover assessments charged against you or a corporation
                   or association of property owners by any governmental body.

(Ex. C, PUP Policy Amendment at AMICA000086-87.)

                                *      *        *
      24.   The Umbrella Policy contains the following relevant exclusions:

                   SECTION III – EXCLUSIONS

                   2. Exclusions

                   A.     The coverages provided by this policy do not apply to:

                          1.       “Bodily injury” or “property damage” which is
                                   expected or intended by an “insured” even if the
                                             14
 Case 2:20-cv-00706-JCB Document 2 Filed 10/09/20 PageID.17 Page 15 of 23




                                resulting “bodily injury” or “property damage”:

                                a.       Is of a different kind, quality or degree than
                                         initially expected or intended; or

                                b.       Is sustained by a different person, entity,
                                         real or personal property, than expected or
                                         intended…

                                     *         *     *

                          2.    “Personal injury”:

                                a.       Caused by or at the direction of an “insured”
                                         with the knowledge that the act would
                                         violate the rights of another and would
                                         inflict “personal injury”:

                                b.       Arising out of oral or written publication of
                                         material, if done by or at the direction of the
                                         “insured” with knowledge of its falsity….

                                e.       Sustained by any person as a result of an
                                         offense directly or indirectly related to the
                                         employment of this person by the “insured”;

                                f.       Arising out of publication of material in any
                                         electronic format.

(Ex. C at p. AMICA000079 as amended by Policy Amendment at p. AMICA000087.)

                          3.    “Bodily injury”, “personal injury” or “property
                                damage” arising out of or in connection with a
                                “business”:

                                a.       Engaged in by an “insured”; or

                                b.       Conducted from:

                                         (1)       Any part of a premises owned by or
                                                   rented to an “insured”; or
                                           15
  Case 2:20-cv-00706-JCB Document 2 Filed 10/09/20 PageID.18 Page 16 of 23




                                         (2)    Vacant land owned by or rented to
                                  an “insured”.

                                  The Exclusion (A.3) applies but is not limited to an
                                  act or omission, regardless of its nature or
                                  circumstance, involving a service or duty rendered,
                                  promised, owned or implied to be provided because
                                  of the nature of the “business”.

(Ex. C, at pp. AMICA000079-80, as amended by Policy Amendment at p.
AMICA000087.)


                                  *       *        *

                           5.     “Bodily injury”, “personal injury” or “property
                                  damage” arising out of the rendering of or failure to
                                  render professional services;


                                      *       *        *

                           15.    “Bodily injury”, “personal injury” or “property
                                  damage” arising out of an act or omission of an
                                  “insured” as an officer or member of a board of
                                  directors of a corporation or organization.
                                  However, this Exclusion (A.15) does not apply if
                                  the corporation or organization is not-for-profit and
                                  the “insured” receives no compensation other than
                                  reimbursement of expenses.

(Ex. C at p. AMICA000080-81.)
                                  *       *        *


                    The following exclusion is added:

                    We do not provide coverage for: fines, penalties, double or treble
                    damages; punitive, exemplary or vindictive damages; or any other
                    type of added damages intended to punish or deter wrongful
                                              16
 Case 2:20-cv-00706-JCB Document 2 Filed 10/09/20 PageID.19 Page 17 of 23




                    conduct rather than compensation for actual damages.

(Ex. C, Policy Amendment at p. AMICA000088.)


      25.    The Umbrella Policy contains the following relevant definitions:


             I.     Definitions

                    A.     Through this policy, “you” and “your” refer to:

                           1.      The “named insured” shown in the Declarations;
                           and

                           2.      The spouse if a resident of the same household.

                    F.     “Bodily injury” means bodily harm, sickness or disease,
                           including required care, loss of services and death that
                           results.

                    G.     “Business” includes

                           1.      Trade, profession, commercial enterprise, or
                                   occupation engage in on a full-time, part-time or
                                   occasional basis; or

                           2.      Any other activity engage in for money or other
                                   compensation, except the following:

                                   a.     One or more activities, not described in b.
                                          through d. below, for which no “insured”
                                          receives more than $2000 in total
                                          compensation for the 12 months before the
                                          beginning of the policy period;

                                   b.     volunteer activities for which no money is
                                          receive other than payment for expenses
                                          incurred to perform the activity;…


                                             17
  Case 2:20-cv-00706-JCB Document 2 Filed 10/09/20 PageID.20 Page 18 of 23




                                    *       *         *

             J.     “Insured” means:

                    1.     You

                    2.     A “family member…”

(Ex. C, at AMICA000076-77.)


                                    *       *         *

             K.     “Occurrence” means an accident or offense including continuous
                    or repeated exposure to substantially the same general harmful
                    conditions, which results during the policy period, in:

                    1.        “Bodily injury”;

                    2.     “Property damage”; or

                    3.     “Personal injury”.

(Ex. C, at p. AMICA000086.)


                                    *       *         *

             L.     “Personal injury” means injury arising out of one or more of the
                    following offenses, but only if the offense was committed during
                    the policy period:…
                                      *      *        *
                    2.      Malicious prosecution;
                                      *      *        *

                    4.     Oral or written publication of material that slanders or
                           libels a person or organization or disparages a person’s or
                           organization’s goods, products or services; or

                    5.     “Oral or written publication of material that violates a
                           person’s right of privacy.
                                                 18
  Case 2:20-cv-00706-JCB Document 2 Filed 10/09/20 PageID.21 Page 19 of 23




                        An offense includes continuous or repeated exposure to
                        substantially the same general harmful conditions, which results in
                        “personal injury”, during the policy period.

(Ex. C, at pp. AMICA000077-78 and PUP Policy Amendment at p. AMICA000086.)

                M.      “Property damage” means physical injury to, destruction of, or loss
                        of use in tangible property.

(Ex. C, at p. AMICA000078.)

                            CLAIM FOR DELCARATORY RELIEF

        26.     On September 18, 2017, Amica issued a reservation of rights letter to Mr. Frank

and Ms. Frank. (See Reservation of Rights, attached as Exhibit D.) An updated reservation of

rights letter was sent on October 12, 2017. (Id.) Amica has been defending Frank subject to a

reservation of rights, as outlined in the reservation of rights letters.

        27.     Amica determined that the causes of action in the Underlying Complaint for

Slander of Title and Defamation, potentially qualified as a “personal injury” under the terms of

the Umbrella Policy, and has been defending Frank and SMR in the Underlying Action for that

reason. On October 11, 2019, the court in the Underlying Action dismissed the causes of action

for Slander of Title and Defamation. (See Order of Dismissal, attached as Exhibit E.) The court

also dismissed the causes of action for Intentional Interference with Existing and Prospective

Economic Relations, and Intentional Interference with Contractual Relations.

        28.     Amica asserts and alleges that the remaining causes of action against Frank and

SMR do not trigger a duty to defend or indemnify Frank and SMR, in the Underlying Action,

either individually, as DBAs or as trustees as any entity. Amica also does not have a duty to
                                                   19
  Case 2:20-cv-00706-JCB Document 2 Filed 10/09/20 PageID.22 Page 20 of 23




indemnify Ms. Frank against any judgment or award. Specifically, the claims for (1) breach of

Contract and Enforcement of Amounts Owed Pursuant to Utah Community Association Act; and

(2) Foreclosure of Liens are the only remaining causes of action against Frank and SMR. None

of these claims qualifies as a “personal injury” under the terms of the Policies.

       29.     Additionally, coverage under the Homeowners Policy and Umbrella Policy

(Policies) has not been triggered because the Underlying Complaint contains no allegations of

“bodily injury” or “property damage” giving rise to an “occurrence” as defined under the

Policies.

       30.     Additionally, Mr. and Mrs. Frank are the named insureds under the Policies and

Amica has no duty to defend or indemnify SMR against the Underlying Action.

       31.     Additionally, certain exclusions in the Policies apply or may apply to exclude

coverage. These exclusions include exclusions for “expected or intended injury”, “business”,

and “professional services.”

       32.     Additionally, the Underlying Complaint includes allegations of failure to pay

HCEII, HOA dues and assessments. The Policies limit coverage for “Loss Assessment” only to

the “insured premises” as defined by the Policies. Because the Underlying Complaint does not

contain any claims for dues or assessments in connection with the “insured premises”, Amica has

no duty to defend or indemnify Defendants against any claimed HOA dues and assessments.

       33.     Additionally, Amica has no duty to defend or indemnify Defendants under the

Policies against claims for punitive damages and/or claims for attorneys’ fees, which are not


                                                 20
  Case 2:20-cv-00706-JCB Document 2 Filed 10/09/20 PageID.23 Page 21 of 23




covered per the express terms of the Policies. Utah law also precludes providing coverage for

punitive damages. U.C.A. §31A-20-101.

       34.     Amica is currently providing a defense for Mr. Frank and SMR in the Underlying

Action, but seeks a judicial determination that Amica has no duty to defend or indemnify any of

the Defendants against the Underlying Action.

       35.     An actual dispute and controversy has arisen between Amica and Defendants

regarding whether there is coverage available under the Polices for the allegations stated in the

Underlying Complaint.

       36.     Amica has complied with all of its contractual and legal obligations concerning

this matter, including a diligent investigation into the claims made, and providing a defense in

the Underlying Action under a full reservation of rights, pending a decision on this action

regarding whether coverage exists.

       37.     Amica seeks a declaratory judgment that it has no duty to defend or indemnify

Defendants against the Underlying Action.

       38.     Accordingly, a judicial determination is necessary and appropriate at this time to

determine the respective rights of Amica and Defendants under the Policies.



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Amica prays for the following relief:

       1. For a declaration that:


                                                21
Case 2:20-cv-00706-JCB Document 2 Filed 10/09/20 PageID.24 Page 22 of 23




           a. Amica has no duty to defend or indemnify Defendants against the Underlying

              Action.

           b. For such other and further relief as the Court deems just and proper.

    DATED this 9th day of October, 2020.

                                         STRONG & HANNI

                                         /s/ Sadé A. Turner
                                         Sadé A. Turner
                                         Karmen Schmid
                                         Attorneys for Plaintiff Amica Mutual Insurance
                                         Company




                                           22
Case 2:20-cv-00706-JCB Document 2 Filed 10/09/20 PageID.25 Page 23 of 23




                                   S




                                   23
